Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 14, 17-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheok (20080234930).
Regarding claims 1, 3, 7, 14, 18, 20, Cheok discloses an apparatus comprising:
A receiver (target unit, paragraph 0025) configured to receive at least the following wireless messages: an initial message from a master base station (pre-arranged master base station  broadcasts an initial UWB transmission to designated slave base stations & the navigation units), at least one response message from each of at least two non-master base stations (slave BS then take turns to also transmit their own UWB signals to the Tus) and a data message from the master base station (digital message generator 12, paragraph 0076, Fig. 1)( digital message M.sub.i may carry pre-amble, identification, message codes or any other desired information, paragraph 0080), and at least one processing core configured to determine:
at least one processing core configured to determine:

■ 	based at least partly on the determined time difference of arrival, a location of the apparatus.
Cheok does not specifically disclose the initial message comprising a timestamp indicating a time of transmission of the initial message and the data message comprising a timestamp indicating a time of transmission of the data message. 
However, it is known in the art TOA/TDOA uses time difference information (navigation unit clocks the time of arrivals of the transmission from the master and slave base stations. The known differences in the measured times of arrivals becomes the key inputs to the TDOA triangulation problem, paragraph 0025) to do positioning. It would have been obvious to use the digital messages to carry timestamp to determine difference of signal arrival as positioning information.
Regarding claims 6, 17, Cheok discloses wherein the apparatus (refer to Fig. 6, navigation unit with CPU) is configured to record at least one of the following: for each response message a timestamp indicating when the apparatus received this response message, for the initial message a timestamp indicating when the apparatus received the initial message and for the data message a timestamp indicating when the apparatus received the data message (paragraphs 0065-0069)(navigation unit with CPU using TDOA implies a memory/storage to record and compare and then calculate the time difference information).

Regarding claims 9, 12, Cheok discloses a wireless transceiver (see base station in Fig. 5) configured to transmit an initial message, to receive at least one response message from at least one non-master base station and to transmit a data message, the initial message comprising a timestamp indicating a time of transmission of the initial message and the data message comprising a timestamp indicating a time of transmission of the data message (also refer to the rejection of claim1 above for the base station functions) and at least one processing core (CPU 110 in Fig. 6) ) configured to transmit an initial message, to receive at least one response message from at least one non-master base station and to transmit a data message, the initial message comprising a timestamp indicating a time of transmission of the initial message and the data message comprising a timestamp indicating a time of transmission of the data message (also refer to the rejection of claim1 above for the base station functions).
Regarding claims 10, 22, Cheok discloses wherein the apparatus is configured to include in the data message a timestamp indicating a point in time, when the data message is transmitted (refer to rejection of claims 1, 3 and 9 above).
Regarding claims 11, 23, Cheok discloses herein the wireless transceiver is an ultra wide band wireless transceiver (see rejection of claim1 above for UWB positioning).


Allowable Subject Matter
Claims 2, 13, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov